          Case 2:20-cv-00586-APG-VCF Document 27 Filed 02/18/21 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                     ***
     DEIDRE ROBERTS,
4
                          Plaintiff,
5                                                        2:20-cv-00586-APG-VCF
     vs.                                                 ORDER
6    AARGON AGENCY, INC. d/b/a AARGON
     COLLECTION AGENCY AND John Does 1-25,
7
                          Defendant.
8
           Before the Court is Deidre Roberts v. Aargon Agency, Inc., et al., case number 2:20-cv-00586-
9
     APG-VCF.
10
           The parties have filed a proposed stipulation and order for dismissal. (ECF No. 25).
11
           Accordingly,
12
           IT IS HEREBY ORDERED that the telephonic status hearing scheduled for 10:00 AM, February
13
     23, 2021, is VACATED.
14

15
           DATED this 18th day of February, 2021.
16
                                                               _________________________
17                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
